Citation Nr: 0301092	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  01-06 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service 
connection for a left knee disability.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by 
the Boston, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Further development will be conducted on the issue of 
entitlement to service connection for a PTSD disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the 
appellant's response to the notice, the Board will prepare 
a separate decision addressing this issue


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In February 1981, the RO denied service connection for 
a left knee disability.  The veteran did not appeal this 
decision.

3.  The evidence received subsequent to the unappealed 
February 1981 rating is not so significant that it must be 
considered to fairly decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The February 1981 decision by the RO, which denied 
entitlement to service connection for a left knee 
disability, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received since the RO's February 1981, 
which denied entitlement to service connection for a left 
knee decision, is not new material and the requirements to 
reopen the veteran's claim have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply 
to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  However, 
some regulations governing reopening of previously and 
finally denied claims were also revised effective the date 
of publication on August 29, 2001.  These redefine new and 
material evidence and the duty to assist in applications 
to reopen previously and finally denied claims.  As the 
instant appeal to reopen was filed prior to August 29, 
2001, the revised regulations specific to such reopened 
claims are inapplicable to the instant appeal. 

In this regard, the information and evidence needed is 
that which would demonstrate that new and material 
evidence had been submitted in order to reopen the 
veteran's claim for entitlement to service connection for 
a left knee disability.  The veteran was notified of the 
requirements in the January 2001 rating decision, and the 
statement of the case.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which the veteran's claim for entitlement to service 
connection for a left knee disability could be reopened.  
In an October 2002 letter the Board informed him of the 
contents of the VCAA and the VA's obligations under the 
VCAA.  He was also informed of what evidence the VA would 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record also reflects that the VA has 
obtained all available evidence.  Thus, the Board 
concludes that the VA has satisfied the requirements set 
forth in the VCAA.

The evidence of record at the time of the February 1981 
rating action is briefly summarized.  The service medical 
records show that at the time of the entrance examination 
the veteran gave a history of three injuries to the left 
knee.  An orthopedic examination, including x-rays, showed 
a normal knee.  The veteran was seen at the dispensary in 
April 1966 for complaints of twisting his knee.  He 
reported that he injured his knee while double-timing.  
There was a preservice history of injuries to the left 
knee.  An examination by an orthopedist at the time of the 
induction examination was negative.  The impression was 
sprain.  The veteran was seen for follow-up treatment the 
following day.  The examination showed no effusion or 
instability.  X-rays were within normal limits.  At the 
time of the separation examination he had no complaints 
relative to the left knee.  The lower extremities were 
clinically evaluated as normal. 

The veteran was treated at a private facility in November 
1980 for a history of left knee trauma.  It was remarked 
that he sprained his knee wrestling the prior morning.  X-
rays showed a small joint effusion.  The diagnosis was 
possible internal derangement of the left knee.   

In February 1981 the RO denied service connection for a 
left knee disability.  At that time the RO concluded that 
while the veteran received treatment for a left knee 
injury in service, the knee injury was apparently acute, 
with no residuals found on the subsequent separation 
examination.  It was unrelated to the injuries suffered 
while participating in the November 1980 wrestling 
accident.  He was notified of that decision and of his 
appellate rights.  He did not appeal that determination. 
Accordingly, the February 1981 rating decision is final.  
38 U.S.C. § 4005 (1973) (currently 38 U.S.C.A. § 7105).  
However, the appellant may reopen her claim by submitting 
new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156.

The additional evidence received since the RO's February 
1981 denial include private medical records showing 
treatment for a left knee disability in May 1988.  The 
treatment records indicate that the veteran related that 
he has had knee problems since January 1988.  It was noted 
that the veteran appeared to have a hyperextension related 
injury to his knee, which resulted in an effusion.  The 
left knee was arthroscoped.  The diagnosis was 
osteochondral loose bode.  He received follow-up treatment 
subsequently in May 1988

In a November 1999 letter from the veteran he stated that 
his left knee was injured while in basic training and 
again while in officer candidate school.  During basic 
training his knee went out during a confidence course 
training session.  He stated that he went on sick call and 
did not receive any treatment but pain relievers.  He 
stated that he experienced tenderness and swelling for 
weeks.  The veteran also stated that while in officer 
candidate school that his left knee was again injured 
during an escape and evasion exercise.  He was captured 
and the mock enemy tortured him.  One of the tortures was 
to sit on the ground with his legs intertwined around a 
post.  He was then forced to bend backwards, which he 
stated put considerable strain on his left knee.  A second 
torture was to make him assume a sitting position with his 
back against a wall with no support under him that put all 
the weight on his knees.  He pleaded with them to stop due 
to his previous history of damage to his knees but they 
persisted.  He stated that his knees never felt the same 
after that episode.  He found physical exertion to be 
painful and felt unsure of bearing weight on his left leg.  
His leg would lock up on him at times or it would give way 
underneath him.  He stated that currently has an arthritic 
knee that restricts his activity and caused frequent 
discomfort.  His knee made him constantly unsure of his 
footing and his ability to negotiate some terrain and 
obstacles.  

A hearing that was held before the undersigned member of 
the Board sitting at Boston, Massachusetts in July 2002.  
At that time the veteran's testimony focused primarily on 
his claim for PTSD.

Analysis

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  For 
the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

To summarize, lay statements testimony are considered to 
be competent evidence when describing the symptoms of a 
disease or disability or an injury. However, when the 
determinative issue involves a question of medical 
causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
evidence does not show that the appellant possesses 
medical expertise and it is not contended otherwise.

In this regard the additional evidence consists of private 
medical reports dated in May 1988 showing treatment for a 
left knee disorder approximately 19 years after service.  
These records do not relate the knee disability to service 
and indicate that the knee became symptomatic in 1988, 
again many years after service.  Also, the Board finds 
that the veteran's statements are essentially cumulative 
in nature.  Accordingly, the Board concludes that the 
evidence submitted since the February 1981 decision is not 
new and material and the claim is not reopened.



ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection a 
left knee disability is denied.



		
	ROBERT P. REGAN
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

